Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. 
The IDS filed on 01/10/2020 has been received and entered.
The claimed computer program product (emphasis added) per Applicant’s disclosure page 10, [0038] “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a  
waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”, is interpreted as a non-transitory program product.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9-11, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over by WU et al. (US 2021/0034813, A1), in view of Medlock et al (US 2012/0197825, A1).

       Regarding claim 1, WU teaches a computer program product for extracting explanations of predictions made by a text classifier program (at least para. 0038-0040, and 0047 teaches a neural network comprising a text label classifier system comprising said computer program product and said understood  text labeled classifier program  and an extraction module 108 collectively forming the text classifier program for extracting by said program explanations of made predictions),
wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations (said computer program product of at least para. 0009 and 0038 further comprises obviously said computer readable storage medium) the operations comprising: 
determining n-gram vectors comprising word embeddings of n-grams in a document (selecting in at least para. 0059 and 0127 a set of n-grams tokens and further in para. 0061 generating or determining the set of n-gram vectors comprising obviously word embeddings further cited in para. 0114 of n-grams in the document);
determining a document vector comprising word embeddings of the document (identifies in at least para. 0078 and 0096 documents tokens, and determining 
receiving, from the text classifier program, a label comprising a text classification of the document (at least para. 0038-0040, and 0047 further teaches the text label classifier system further configured to receiving, at least from the text classifier program, a label comprising a text classification of the document);
determining, a label vector comprising word embeddings of the label (para. 100 and 0128 further teaches at least the determining label vector comprising further obviously word embeddings further cited in para. 0114 of n-grams in the document); and 
using the n-gram vectors, the collection of documents, and the label vector to determine n-grams that explain the text classification of the text classifier program (para. 0127-0128 using the n-gram vectors of para. 0127, the document vector, and the label vector of further para. 0128 to determine as stated before in para. 0124 n-grams that explain the label text classification of the text classifier program).
    However, WU is silent regarding wherein using specifically the document vector, and the n-gram vectors, and the label vector to determine n-grams that explain the text classification of the text classifier program.
    Medlock teaches at least para. 0009 and 0037 a system comprising a text 


      Regarding claim 9 (according to claim 1), WU further teaches wherein a same embedding algorithm is used to determine the n-gram vectors, the document vector, and the label vector, and wherein the n-gram vectors, the document vector, and the label vector have a same dimensionality to allow for comparisons among the n-gram vectors, the document vector, and the label vector (the dimension cited in at least para. 0037 for the n-gram vectors of para. 0127, the document vector of para. 0096, and the label vector of further para. 0128 may obviously as understood 

      Regarding claim 10 (according to claim 1), WU further teaches wherein the determined n-grams of the document comprise all unique words and unique phrases in the document (selected and determined n-grams of the document in at least para. 0059, 0061 and 0127 may obviously as understood in the art comprise in a case all unique words and unique phrases in the document).


      Regarding claim 11, WU teaches a system for extracting explanations of predictions made by a text classifier program (WU teaches a system comprising at least the neural network of at least para. 0038-0040 and 0009, said network obviously comprising a text classification means and said program), which comprising: 
a processor (processing circuitry of at least para. 0009); and 
a computer readable storage medium having program instructions embodied therewith that when executed by the processor cause operations (memory of at least para. 0009);
the operations comprising: 

determining a document vector comprising word embeddings of the document (identifies in at least para. 0078 and 0096 documents tokens, and determining further in para. 0096 a document vector representations further comprising obviously word embeddings further cited in para. 0114 of n-grams in the document);
receiving, from the text classifier program, a label comprising a text classification of the document (at least para. 0038-0040, and 0047 further teaches the text label classifier system further configured to receiving, at least from the text classifier program, a label comprising a text classification of the document);
determining, a label vector comprising word embeddings of the label (para. 100 and 0128 further teaches at least the determining label vector comprising further obviously word embeddings further cited in para. 0114 of n-grams in the document); and 
using the n-gram vectors, the collection of documents, and the label vector to determine n-grams that explain the text classification of the text classifier program 
    However, WU is silent regarding wherein using specifically the document vector, and the n-gram vectors, and the label vector to determine n-grams that explain the text classification of the text classifier program.
    Medlock teaches at least para. 0009 and 0037 a system comprising a text 
prediction engine and a text a classifier configured to receive text input into the device by a user and to generate text predictions where the system further configures in para. 0037 to determining an implied set of document vectors comprising word or text embeddings of the document and to using the document vector to determine at least in para. 0038-0039 feature vectors or n-grams that explain the text classification of the text classifier program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WU in view of Medlock to include wherein using said document vector, and said n-gram vectors, and said label vector to determine n-grams that explain the text classification of the text classifier program, as discussed above, as WU in view of Medlock are in the same field of endeavor of employing a text classifier and a prediction means according to received collection of documents and configured for identifying feature vectors 


      Regarding claim 15 (according to system of claim 11), WU further teaches wherein a same embedding algorithm is used to determine the n-gram vectors, the document vector, and the label vector, and wherein the n-gram vectors, the document vector, and the label vector have a same dimensionality to allow for comparisons among the n-gram vectors, the document vector, and the label vector (the dimension cited in at least para. 0037 for the n-gram vectors of para. 0127, the document vector of para. 0096, and the label vector of further para. 0128 may obviously as understood in the art comprise a same dimensionality to obviously allow for comparisons among the n-gram vectors, the document vector, and the label vector).


      Regarding claim 16, WU teaches a method for extracting explanations of predictions made by a text  classifier program (WU teaches a system comprising at least the neural network of at least para. 0038-0040 and 0009, said network obviously comprising a text classification means and said program), comprising: 
determining n-gram vectors comprising word embeddings of n-grams in a document (selecting in at least para. 0059 and 0127 a set of n-grams tokens and further in para. 0061 generating or determining the set of n-gram vectors 
determining a document vector comprising word embeddings of the document (identifies in at least para. 0078 and 0096 documents tokens, and determining further in para. 0096 a document vector representations further comprising obviously word embeddings further cited in para. 0114 of n-grams in the document);
receiving, from the text classifier program, a label comprising a text classification of the document (at least para. 0038-0040, and 0047 further teaches the text label classifier system further configured to receiving, at least from the text classifier program, a label comprising a text classification of the document);
determining, a label vector comprising word embeddings of the label (para. 100 and 0128 further teaches at least the determining label vector comprising further obviously word embeddings further cited in para. 0114 of n-grams in the document); and 
using the n-gram vectors, the collection of documents, and the label vector to determine n-grams that explain the text classification of the text classifier program (para. 0127-0128 using the n-gram vectors of para. 0127, the document vector, and the label vector of further para. 0128 to determine as stated before in para. 0124 n-grams that explain the label text classification of the text classifier program).

    Medlock teaches at least para. 0009 and 0037 a system comprising a text 
prediction engine and a text a classifier configured to receive text input into the device by a user and to generate text predictions where the system further configures in para. 0037 to determining an implied set of document vectors comprising word or text embeddings of the document and to using the document vector to determine at least in para. 0038-0039 feature vectors or n-grams that explain the text classification of the text classifier program. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of WU in view of Medlock to include wherein using said document vector, and said n-gram vectors, and said label vector to determine n-grams that explain the text classification of the text classifier program, as discussed above, as WU in view of Medlock are in the same field of endeavor of employing a text classifier and a prediction means according to received collection of documents and configured for identifying feature vectors and/or n-grams in the document, to predict and classify text data in the document, the system employed further at least determines an evidence score for selected and determines n-gram based on contribution of the n-gram to the label vectors, label 

      Regarding claim 20 (according to system of claim 16), WU further teaches wherein a same embedding algorithm is used to determine the n-gram vectors, the document vector, and the label vector, and wherein the n-gram vectors, the 


Claim Standings
Claims 2-8, 12-14, and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior arts of record, as understood, do not teach:
2. The computer program product of claim 1, wherein the using the n-gram vectors, the document vector, and the label vector comprise determining a first subset of the n-grams having n-gram vectors having a degree of similarity to the document vector; and using the label vector to determine a second subset of the n-grams from the first subset, wherein the n-grams in the second subset comprise the 
3. The computer program product of claim 2, wherein the operations further comprise: determining whether the n-grams in the second subset of the n-grams are comprised of descriptive words according to an n-gram dictionary, wherein the second subset of n-grams comprise the n-grams in the second subset that are determined to be  comprised of descriptive words.
4. The computer program product of claim 2, wherein the using the label vector to determine the second subset comprises: comparing each of the n-gram vectors for the first subset of the n-grams to the label vector to determine the second subset of the n-gram vectors that have n-gram vectors having a greatest degree of similarity to the label vector.
5. The computer program product of claim 4, wherein the operations further comprise: sort the second subset of the n-grams according to the degree of similarity of their n-gram vectors to the label vector, wherein the second subset of the n-grams comprises a ranked list of the n-grams.
6. The computer program product of claim 5, wherein determining the degree of similarity of the n-gram vectors to the document vector and the degree of similarity of the n-gram vectors for the first subset of the n-grams to the label vector 
7. The computer program product of claim 4, wherein the operations further comprise: determining whether the n-gram vectors for the second subset of the n-grams have a degree of similarity to the label vector satisfying an adaptive threshold to determine the second subset of the n-grams to explain the text classification of the text classifier program, wherein the adaptive threshold is a function of parameters comprising attribute of text in the document.
8. The computer program product of claim 7, wherein the determining the first subset of the n-grams comprises: sorting the n-grams by the degree of similarity of their n-gram vectors to the document vector to produce a list of n-grams; and selecting a number of the sorted n-grams in the list of n-grams whose n-gram vectors have a greatest degree of similarity to the document vector to form the first subset of n-grams.
12. The system of claim 11, wherein the using the n-gram vectors, the document vector, and the label vector comprise. determining a first subset of the n-grams having n-gram vectors having a degree of similarity to the document vector; and using the label vector to determine a second subset of the n-grams from the first subset, wherein the n-grams in the second subset comprise the n-grams that explain predictions of the text classification of the text classifier program.

14. The system of claim 13, wherein the operations further comprise: determining whether the n-gram vectors for the second subset of the n-grams have a degree of similarity to the label vector satisfying an adaptive threshold to determine the second subset of the n-grams to explain the text classification of the text classifier program, wherein the adaptive threshold is a function of parameters comprising attribute of text in the document.
17. The method of claim 16, wherein the using the n-gram vectors, the document vector, and the label vector comprise. determining a first subset of the n-grams having n-gram vectors having a degree of similarity to the document vector; and using the label vector to determine a second subset of the n-grams from the first subset, wherein the n-grams in the second subset comprise the n-grams that explain predictions of the text classification of the text classifier program.
18. The method of claim 17, wherein the using the label vector to determine the second subset comprises: comparing each of the n-gram vectors for the first subset of the n-grams to the label vector to determine the second subset of the n-gram 
19. The method of claim 16, further comprising: determining whether the n-gram vectors for the second subset of the n-grams have a degree of similarity to the label vector satisfying an adaptive threshold to determine the second subset of the n-grams to explain the text classification of the text classifier program, wherein the adaptive threshold is a function of parameters comprising attribute of text in the document.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        2/22/2022